Citation Nr: 1709629	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  09-17 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran had active military service in the Air Force from June 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) following a rating decision issued in February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for bilateral hearing loss.

This claim was most recently before the Board in June 2015, when it was remanded for further development.  The case is returned to the Board at this time for further appellate review.  The Veteran underwent a VA audiological examination in October 2016 and the RO issued a supplemental statement of the case in November 2016.  As the Board is granting the benefit sought in full, discussion of whether there was compliance with its remand instructions is unnecessary.


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's current bilateral hearing loss disability is related to his active military service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Given the favorable action taken below, the Board will not discuss further whether those duties have been accomplished.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

On appeal, the Veteran has averred that he has a bilateral hearing loss disability that is due to acoustic trauma he suffered from loud noises, including jet engine noise when performing repairs, being onboard an aircraft during an explosion, and through an injury during a rocket on base in Vietnam.  The relevant evidence in this case consists of the Veteran's service treatment records (STRs), VA examinations dated January 2008 and October 2016, statements from the Veteran, and evidence submitted by the Veteran.  

The audiometric findings on the January 2008 VA examination reflect that the auditory threshold in multiple frequencies in the left ear was 40 decibels or greater and speech recognition scores in each ear were below 94 percent.  The Veteran has thus met the current disability requirement.

At his January 2008 VA audiological examination, the Veteran contended that he was exposed to daily noise from blasts, aircraft engine noise, and flight line.  The pure tone audiometry test results were as follows:


HERTZ

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
20
15
5
15
35
LEFT
20
20
40
40
80








The results of the speech discrimination score (Maryland CNC word list) were as follow:

RIGHT EAR
88%
LEFT EAR
84%

The examiner diagnosed the Veteran with normal to mild hearing loss in the right ear and normal to severe hearing loss in the left ear, and opined that his bilateral hearing loss was less likely as not caused by or a result of in-service noise exposure because the Veteran was noted to have normal hearing sensitivity during the separation exam.  This opinion is of little probative weight because the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Board notes that the Veteran has been granted service connection for tinnitus based on the January 2008 VA examiner's opinion that it is at least as likely as not that the Veteran's tinnitus was caused by or a result of his military noise exposure. The examiner opined that the Veteran's tinnitus related to his noise exposure to blasts, aircraft engine noise, and flight line.  As such, in-service noise exposure has been conceded.  In addition, the Veteran also related hearing loss from his time in service due to blasts, aircraft engine noise, and being on the flight line.

No complaints of or treatment for hearing loss are present in the Veteran's service treatment records.  At his January 1968 separation examination, the Veteran made no mention of any problems of hearing loss.  At that time, report of audiological examination revealed pure tone thresholds as follows:


HERTZ

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
-10(5)
-10(0)
-10(0)
-10(0)
-10(-5)
LEFT
-10(5)
-10(0)
-10(0)
-10(0)
-10(-5)







(Audiometric results were previously reported in standards set forth by the American Standards Association (ASA). Those figures are on the left of each column and are not in parentheses.  Subsequently, those standards have been set by the International Standards Organization (ISO).  The ASA figures have been converted to ISO standards, which are represented by the figures in parenthesis.) 

In an October 2016 opinion, a VA audiologist opined that the Veteran's bilateral hearing loss was less likely as not caused by or a result of in-service noise exposure because the Veteran had normal hearing sensitivity during the separation exam and that the Veteran was exposed to significant occupational and recreational noise in his civilian life. 

In an October 2007 statement, the Veteran stated that in either March or April of 1968, he was sent on a temporary duty (TDY) to Cam Ranh Bay, Vietnam for several weeks to assist in repairing and rebuilding an A-IE skyraider aircraft.  The Veteran described that rocket attacks on the base in Cam Ranh Bay were routine and that on a particular night, the Veteran retreated towards his bunker upon hearing the siren.  The Veteran elaborated that a rocket landed near him as he got towards the entrance of the bunker.  The Veteran described that the rocket attack killed and injured several service members and knocked him unconscious.  The Veteran recalled waking up in a hospital with blood and a loud ringing in his ears but that he was not able to hear anything.

The February 2008 rating decision addressed the Veteran's October 2007 statement regarding injury during the rocket attack in Cam Ranh Bay by finding that the Veteran's Service Treatment Records (STR) from June 1964 to June 1968 were reviewed and that the record was silent for complaints, treatment or diagnoses of hearing loss in service.

The Veteran's military records indicate that the Veteran was only stationed in Thailand that he did not serve in Vietnam, through TDY or otherwise. In February 2010, the Veteran submitted several photographs, which he indicated that he took while stationed in Cam Ranh Bay, Vietnam.  The Veteran labeled one picture showing the bunker that he claimed he was standing next to when he was hit by a rocket and several pictures of the aircraft that he was sent to repair.  One photograph has an arrow pointed to an individual and a label with the Veteran's name on it.  None of the photographs contained any names or markings of Cam Ranh Bay within the images themselves, but were labeled by the Veteran at a later time. 

In February 2011, the Veteran submitted several newspaper articles that indicated that several areas in Thailand were within range of mortar attacks. Although, the Veteran was stationed in Thailand near the locations mentioned in the articles, the Veteran's claim is that he was injured in a rocket attack while on TDY in Vietnam. 

In February 2012, the Air Force Personnel Center officials reviewed the Veteran's military personnel record in the archives and verified that the Veteran was sent on a TDY in Cam Ranh Bay Air Base from January 28, 1968 to February 14, 1968.  

In June 2015, the Board remanded the Veteran's claim for hearing loss to the RO because the Board found that VA medical opinion rendered in conjunction with the Veteran's January 2008 VA examination was insufficient.  The Board reasoned that the examiner relied solely on the lack of audiometric data reflecting hearing loss on the separation examination to support the negative nexus opinion. 

In her October 2016 VA opinion, the VA audiologist found that the Veteran's hearing loss was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. The audiologist relied upon the Veteran's separation examination from January 1968 and exposure to occupational noise exposure after service in concluding that the Veteran's current hearing loss was not incurred in service. 

The Board finds that the October 2016 VA opinion is of little, if any, probative value.  The audiologist's rationale is based on an inaccurate factual premise, as the examiner did not consider any of the Veteran's lay statements about a rocket attack in Cam Ranh Bay Air Base.  Furthermore, the audiologist heavily relied on the Veteran's separation examination to opine that the onset of the Veteran's hearing loss did not occur during or within a year after service.  However, the Veteran's separation examination took place on January 15, 1968.  The Air Force archives confirmed that the Veteran was on TYD in Cam Ranh Bay Air Base from January 28, 1968 to February 14, 1968.  The Veteran's TDY in Cam Ranh Bay Air Base occurred after the Veteran's separation examination.  Therefore, the VA audiologist's rationale (and reliance upon the separation examination) is based on an inaccurate factual premise because the Veteran's injury and significant noise exposure during a rocket attack occurred after the Veteran's separation examination and has been verified.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (an opinion based upon an inaccurate factual premise had no probative value).  Thus, the October 2016 opinion is of little, if any, probative value.  In addition, although the Veteran did not receive a medal indicating he engaged in combat, the Board must nevertheless make such a determination on a case by case basis.  VAOPGCPREC 12-99 (October 18, 1999) (combat determination should be made on a case by case basis where there is no medal specifically indicating combat service).  It is significant in this case that the Air Force archives records are fully consistent with the Veteran's statements.  Those statements also indicate that the Veteran was injured when a rocket attack knocked him unconscious and killed other soldiers.  The Board finds this statement credible and, because it indicates that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, the Board finds that the Veteran engaged in combat with the enemy.  Id.

The finding that the Veteran engaged in combat is significant because it allows a combat veteran to use "satisfactory lay or other evidence" to establish that he was injured or incurred a disability while on active duty, even in cases where "there is no official record" that such injury or disability occurred.  Reeves v. Shinseki, 682 F.3d 988, 998 (Fed. Cir. 2012) (quoting 38 U.S.C.A. § 1154(b)).  The Board therefore accepts the Veteran's testimony that he suffered acoustic trauma in service.  Moreover, the fact that the claimed cause of the Veteran's hearing loss, i.e., acoustic trauma from rocket fire, is therefore established by his testimony, does not prevent him from also invoking the section 1154(b) presumption in order to show that he incurred the disability itself while in service.  Reeves, 682 F.3d at 999.

Based on the above, the Board finds that service connection for bilateral hearing loss is warranted.  The Veteran has reported the onset of symptoms of diminished hearing following injury in combat.  Pursuant to Reeves, this evidence tends to show not only injury in service  but also that the Veteran incurred the hearing loss disability in service.  As noted, the only contrary evidence consists of two medical opinions of little, if any, probative weight.

The evidence is thus at least evenly balanced as to whether the Veteran's bilateral hearing loss disability is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral hearing loss disability is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008) (lay evidence may suffice to prove service connection on its own merits); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) ("Lay evidence may provide sufficient support for a claim of service connection . . .").


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


